[Cite as In re K.C., 2022-Ohio-3694.]



                                        IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           WARREN COUNTY




 IN RE:                                            :

          K.C.                                     :     CASE NOS. CA2022-05-037
                                                                   CA2022-06-038
                                                   :
                                                                  DECISION
                                                   :               10/17/2022

                                                   :

                                                   :



             APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                             JUVENILE DIVISION
                             Case No. 19-D000133



David Fornshell, Warren County Prosecuting Attorney, for appellee.

Andrew J. Brenner, for appellant Father.

Tyrone P. Borger, for appellant Mother.


        Per Curiam.

        {¶1}     This cause came on to be considered upon notices of appeal filed by

appellant, Father, and by appellant, Mother, the transcript of the docket and journal entries,

the transcript of proceedings and original papers from the Warren County Court of Common

Pleas, and upon the brief filed by appellant Father’s counsel and the brief filed by appellant

Mother’s counsel.
                                                                       Warren CA2022-05-037
                                                                              CA2022-06-038

       {¶2}   Counsel for appellant Father has filed a brief with this court pursuant to Anders

v. California, 386 U.S. 738, 87 S.Ct. 1396 (1967), which (1) indicates that a careful review

of the record from the proceedings below fails to disclose any errors by the trial court

prejudicial to the rights of appellant upon which an assignment of error may be predicated;

(2) lists two potential errors "that might arguably support the appeal," Anders, at 744, 87

S.Ct. at 1400; (3) requests that this court review the record independently to determine

whether the proceedings are free from prejudicial error and without infringement of

appellant's constitutional rights; (4) requests permission to withdraw as counsel for

appellant on the basis that the appeal is wholly frivolous; and (5) certifies that a copy of both

the brief and motion to withdraw have been served upon appellant Father.

       {¶3}   Counsel for appellant Mother has filed a brief with this court pursuant to

Anders v. California, 386 U.S. 738, 87 S.Ct. 1396 (1967), which (1) indicates that a careful

review of the record from the proceedings below fails to disclose any errors by the trial court

prejudicial to the rights of appellant upon which an assignment of error may be predicated;

(2) lists one potential error "that might arguably support the appeal," Anders, at 744, 87

S.Ct. at 1400; (3) requests that this court review the record independently to determine

whether the proceedings are free from prejudicial error and without infringement of

appellant's constitutional rights; (4) requests permission to withdraw as counsel for

appellant on the basis that the appeal is wholly frivolous; and (5) certifies that a copy of both

the brief and motion to withdraw have been served upon appellant Mother.

       {¶4}   Having allowed appellants sufficient time to respond, and no response having

been received, we have accordingly examined the record and find no error prejudicial to

appellants’ rights in the proceedings in the trial court. The motion of counsel for appellant

Father and the motion of counsel for appellant Mother requesting to withdraw as counsel
                                                                  Warren CA2022-05-037
                                                                         CA2022-06-038

are granted, and these appeals are dismissed for the reason that they are wholly frivolous.


      PIPER, P.J., S. POWELL and BYRNE, JJ., concur.